826 F.2d 1072
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Joanne R. GRAVES, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
Appeal No. 87-3179
United States Court of Appeals, Federal Circuit.
July 14, 1987.

Before DAVIS, Circuit Judge, and BENNETT and MILLER, Senior Circuit Judges.
PER CURIAM.

DECISION

1
This appeal is dismissed because the decisions of the Merit Systems Protection Board (MSPB or Board), upholding the reconsideration decision of the Office of Personnel Management (OPM) which had denied petitioner's application for disability retirement, are beyond this court's jurisdiction.

OPINION

2
The Board's administrative judge, in his initial decision, carefully reviewed the evidence as to petitioner's claimed medical disability and concluded that she had failed to establish her entitlement to discability retirement.  Lindahl v. Office of Personnel Management (Lindahl I), 470 U.S. 768 (1985), determined that we cannot review the correctness of the factual determinations underlying that conclusion, and there are no allegations of procedural or other fundamental errors which might allow us to upset the MSPB's conclusion.  Accordingly, we have no jurisdiction.  Lee v. Office of Personnel Management, 762 F.2d 987 (Fed.  Cir. 1985).


3
If petitioner wishes to renew her application for disability retirement on the basis of new evidence not previously before the Board, she is free to do so.